Exhibit TEXAS INSTRUMENTS 2009 LONG-TERM INCENTIVE PLAN As amended September 17, 2009 SECTION 1.Purpose. The Texas Instruments 2009 Long-Term Incentive Plan is intended as a successor plan to the Company’s 2000 Long-Term Incentive Plan, 2003 Long-Term Incentive Plan and the predecessors thereto.This Plan is designed to enhance the ability of the Company to attract and retain exceptionally qualified individuals and to encourage them to acquire a proprietary interest in the growth and performance of the Company. SECTION 2.Definitions. As used in the Plan, the following terms shall have the meanings set forth in this Section 2.Any definition of a performance measure used in connection with an Award described by Section 11(f) shall have the meaning commonly ascribed to such term by generally acceptable accounting principles as practiced in the United States. (a) “Affiliate” shall mean (i) any entity that, directly or indirectly, is controlled by the Company and (ii) any entity in which the Company has a significant equity interest, in either case as determined by the Committee. (b)“Award” shall mean any Option, award of Restricted Stock, Restricted Stock Unit, Performance Unit or Other Stock-Based Award granted under the Plan. (c)“Award Agreement” shall mean any written agreement, contract or other instrument or document evidencing an Award granted under the Plan, which may, but need not, be executed or acknowledged by a Participant.An Award Agreement may be in electronic form. (d)“Board” shall mean the board of directors of the Company. (e) “Cash Flow” for a period shall mean net cash provided by operating activities. (f)“Change in Control” shall mean an event that will be deemed to have occurred: (i) On the date any Person, other than (1) the Company or any of its Subsidiaries, (2) a trustee or other fiduciary holding stock under an employee benefit plan of the Company or any of its Affiliates, (3) an underwriter temporarily holding stock pursuant to an offering of such stock, or (4) a corporation owned, directly or indirectly, by the stockholders of the Company in substantially the same proportions as their ownership of stock of the Company, acquires ownership of stock of the Company that, together with stock held by such Person, constitutes more than 50 percent of the total fair market value or total voting power of the stock of the Company.However, if any Person is considered to own more than 50 percent of the total fair market value or total voting power of the stock of the Company, the acquisition of additional stock by the same Person is not considered to be a Change in Control; (ii) On the date a majority of members of the Board is replaced during any 12-month period by directors whose appointment or election is not endorsed by a majority of the Board before the date of the appointment or election; or (iii) On the date any Person acquires (or has acquired during the 12-month period ending on the date of the most recent acquisition by such Person) assets from the Company that have a total gross fair market value equal to or more than 80 percent of the total gross fair market value of all of the assets of the Company immediately before such acquisition or acquisitions.For this purpose, gross fair market value means the value of the assets of the Company or the value of the assets being disposed of, determined without regard to any liabilities associated with such assets.However, there is no Change in Control when there is such a sale or transfer to (i) a stockholder of the Company (immediately before the asset transfer) in exchange for or with respect to the Company’s then outstanding stock; (ii) an entity, at least 50 percent of the total value or voting power of the stock of which is owned, directly or indirectly, by the Company; (iii) a Person that owns, directly or indirectly, at least 50 percent of the total value or voting power of the outstanding stock of the Company; or (iv) an entity, at least 50 percent of the total value or voting power of the stock of which is owned, directly or indirectly, by a Person that owns, directly or indirectly, at least 50 percent of the total value or voting power of the outstanding stock of the Company. (iv) For purposes of (i), (ii) and (iii) of this Section 2(f), (A) “Affiliate” shall have the meaning set forth in Rule 12b-2 promulgated under Section 12 of the Securities Exchange Act of 1934, as amended; (B) “Person” shall have the meaning given in Section 7701(a)(1) of the Code.Person shall include more than one Person acting as a group as defined by the Final Treasury Regulations issued under Section 409A of the Code; and (C) “Subsidiary” means any entity whose assets and net income are included in the consolidated financial statements of the Company audited by the Company’s independent auditors and reported to stockholders in the annual report to stockholders. (v) Notwithstanding the foregoing, in no case will an event in (i), (ii) or (iii) of this Section 2(f) be treated as a Change in Control unless such event also constitutes a “change in control event” with respect to the Company within the meaning of Treas. Reg. § 1.409A-3(i)(5) or any successor provision. (g) “Code” shall mean the Internal Revenue Code of 1986, as amended from time to time. (h) “Committee” shall mean a committee of the Board designated by the Board to administer the Plan.Unless otherwise determined by the Board, the Compensation Committee designated by the Board shall be the Committee under the Plan. (i) “Company” shall mean Texas Instruments Incorporated, together with any successor thereto. (j) “Cycle Time” shall mean the actual time a specific process relating to a product or service of the Company takes to accomplish. (k)“Earnings Before Income Taxes” shall mean income from continuing operations plus provision for income taxes. (l) “Earnings Before Income Taxes, Depreciation and Amortization” or “EBITDA” shall mean income from continuing operations plus 1) provision for income taxes, 2) depreciation expense and 3) amortization expense. (m) “Earnings Per Share” for a period shall mean diluted earnings per common share from continuing operations before extraordinary items. (n) “Executive Group” shall mean every person who is expected by the Committee to be both (i) a “covered employee” as defined in Section 162(m) of the Code as of the end of the taxable year in which an amount related to or arising in connection with the Award may be deducted by the Company, and (ii) the recipient of taxable compensation of more than $1,000,000 for that taxable year. (o) “Fair Market Value” shall mean, with respect to any property (including, without limitation, any Shares or other securities), the fair market value of such property determined by such methods or procedures as shall be established from time to time by the Committee. (p) “Free Cash Flow” for a period shall mean net cash provided by operating activities of continuing operations less additions to property, plant and equipment. (q) “Gross Profit” for a period shall mean net revenue less cost of revenue. (r) “Gross Profit Margin” for a period shall mean Gross Profit divided by net revenue. (s) “Incentive Stock Option” shall mean an option granted under Section 6that is intended to meet the requirements of Section 422 of the Code, or any successor provision thereto. (t) “Involuntary Termination” shall mean a Termination of Employment, other than for cause, due to the independent exercise of unilateral authority of TI to terminate the Participant’s services, other than due to the Participant’s implicit or explicit request, where the Participant was willing and able to continue to perform services, in accordance with Treas. Reg. §1.409A-1(n)(1) or any successor provision. (u)“Manufacturing Process Yield” shall mean the good units produced as a percent of the total units processed. (v) “Market Share” shall mean the percent of sales of the total available market in an industry, product line or product attained by the Company or one or more of its business units, product lines or products during a time period. (w) “Net Revenue Per Employee” in a period shall mean net revenue divided by the average number of employees, with average defined as the sum of the number of employees at the beginning and ending of the period divided by two. (x) “Non-Qualified Stock Option” shall mean an option granted under Section 6 that is not intended to be an Incentive Stock Option. (y) “Option” shall mean an Incentive Stock Option or a Non-Qualified Stock Option. (z) “Other Stock-Based Award” shall mean any right granted under Section 10. (aa) “Participant” shall mean an individual granted an Award under the Plan. (bb) “Performance Unit” shall mean any right granted under Section8. (cc) “Plan” shall mean this Texas Instruments 2009 Long-Term Incentive Plan. (dd) “Operating Profit” shall mean revenue less (i) cost of revenue, (ii) research and development expense and (iii) selling, general and administrative expense. (ee) “Restricted Stock” shall mean any Share granted under Section 7. (ff) “Restricted Stock Unit” shall mean a contractual right granted under Section 7 that is denominated in Shares, each of which represents a right to receive the value of a Share (or a percentage of such value, which percentage may be higher than 100%) on the terms and conditions set forth in the Plan and the applicable Award Agreement. (gg) “Return on Assets” for a period shall mean net income divided by average total assets, with average defined as the sum of the amount of assets at the beginning and ending of the period divided by two. (hh) “Return on Capital” for a period shall mean net income divided by stockholders’ equity. (ii) “Return on Common Equity” for a period shall mean net income divided by total stockholders’ equity, less amounts, if any, attributable to preferred stock. (jj) “Return on Invested Capital” for a period shall mean net income divided by the sum of stockholders’ equity and long-term debt. (kk) “Return on Net Assets” for a period shall mean net income divided by the difference of average total assets less average non-debt liabilities, with average defined as the sum of assets or liabilities at the beginning and ending of the period divided by two. (ll) “Revenue Growth” shall mean the percentage change in revenue from one period to another. (mm) “Shares” shall mean shares of the common stock of the Company, $1.00 par value. (nn) “Specified Employee” shall mean an employee who is a “specified employee” (as defined in Section 409A(2)(b)(i) of the Code) for the applicable period, as determined by the Committee in accordance with Treas. Reg. § 1.409A-1(i) or any successor provision. (oo) “Stock Appreciation Right” or “SAR” shall mean any right granted pursuant to Section 9 to receive, upon exercise by the Participant, the excess of (i)the Fair Market Value of one Share on the date of exercise or any date or dates during a specified period before the date of exercise over (ii)the grant price of the right, which grant price, except in the case of Substitute Awards, shall not be less than the Fair Market Value of one Share on the date of grant of the right. (pp) “Substitute Awards” shall mean Awards granted in assumption of, or in substitution for, outstanding awards previously granted by a company acquired by the Company or with which the
